Cooper, C. J.,
delivered the opinion of the court.
*240The demurrer was properly sustained. The damages which by their bond the appellees bound themselves to pay to the appellant were such as should result from the seizure of the goods and did not' include attorneys’ fees nor other expenses incurred by the appellant in defending his title to the property. Stauffer v. Garrison, 61 Miss. 67.
In Baggett v. Beard, 43 Miss. 120, it was held that attorneys’ fees were recoverable upon an injunction bond, and that decision as to that character of bond has been since followed. To decline to give the same construction to bonds substantially the same, given in other suits, produces want of harmony in our decisions, but it is well settled that in actions of replevin, in the absence of fraud, willful wrong, or oppression, attorneys’ fees cannot be recovered. In any event there will not be uniformity of construction upon obligations practically the same, and believing that the decisions against the liability of the.obligors in the bond for attorneys’ fees and collateral damages pronounce the true rule, we will adhere to it except as precluded by the decisions relative to injunction bonds.

Judgment affirmed.